Citation Nr: 0432598	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status-post discectomy of L5-S1 with degenerative disc 
disease.

2.  Entitlement to an effective date earlier than September 
27, 2001, for a rating of 10 percent for status-post 
discectomy of L5-S1 with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
April 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Court of Appeals for Veterans Claims has ruled that the 
Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000)(holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  

In his VA Form 9, the veteran indicated that as a result of 
his in-service low back surgery, he has had problems with 
bladder and bowel functions.  The Board construes this 
statement as claims for service connection for disability 
affecting bladder and bowel functions.  These matters are 
referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for status-post discectomy of L5-S1 with degenerative disc 
disease is addressed in the REMAND appended to today's 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of February 1989 notification of a February 
1989 RO rating decision assigning a noncompensable (0 
percent) initial rating for his service-connected low back 
disability. 

2.  The RO received the veteran's claim for an increased 
rating for his service-connected low back disability on 
September 27, 2001.

3.  There is no evidence to show, and no contention from the 
appellant, that his service-connected low back disability 
increased in severity during the one year prior to his 
September 27, 2001, claim for increase.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 27, 
2001, for a rating in excess of 10 percent for status-post 
discectomy of L5-S1 with degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was discharged from service in April 1988.  In 
July 1988, the RO received his application for service 
connection for a low back disability.  In a February 1989 RO 
rating decision, the RO awarded service connection for 
status-post-discectomy of L5-S1, and assigned a non-
compensable (0 percent) rating, effective the date of his 
discharge from service.  The RO informed the veteran of this 
adjudicative action, and of his appellate rights should he 
disagree with the determination, in a letter dated in 
February 1989.  

The RO next heard from the veteran on September 27, 2001, 
when it received what it has construed as the veteran's claim 
for an increased rating for his low back disability.  The RO 
sent the veteran notice to comply with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), in October 2001, and afforded the 
veteran a VA compensation examination in December 2001.  In 
January 2002, an increased rating of 10 percent was awarded 
for status-post discectomy of L5-S1 with degenerative disc 
disease, effective September 27, 2001, the date of the claim 
for an increased rating for a low back disability.  

In August 2002 correspondence, the veteran disagreed with the 
effective date of the 10 percent rating, requesting a rating 
of 10 percent back to the date of his discharge from service 
(April 1988).   He has since perfected his appeal as to the 
issue of an effective date earlier than September 27, 2001, 
for a 10 percent rating for his service-connected low back 
disability.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

One exception is that the effective date of an award of 
increased compensation to a veteran shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if the application for increased 
compensation is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2).




Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A. 

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.

In compliance with 38 U.S.C.A. § 5103(a), in October 2001 the 
RO issued VCAA notice on the issue of entitlement to a 
compensable rating for a low back disability.  After awarding 
a rating of 10 percent, effective September 27, 2001, the RO 
received the veteran's notice of disagreement with the 
effective date assigned in July 2002, and properly issued a 
Statement of the Case on the issue November 2002.  See 
VAOPGCPREC 8-2003.  The RO did not provide, and was not 
required to provide, notice of the information and evidence 
necessary to substantiate the newly raised earlier effective 
date claim.  See VAOPGCPREC 8-2003.

Further, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  38 
C.F.R § 3.159(d).  See also VAOPGCPREC 5-2004, holding that 
under 38 U.S.C.A. § 5103(a), the Department of Veterans 
Affairs (VA) is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, and that 
under 38 U.S.C. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. 

The veteran's claim for an increased rating for his low back 
disability was received on September 27, 2001.  He does not 
contend that the disability increased within one year prior 
to that date, but rather that a 10 percent rating is 
warranted back to the date of his discharge from service.  
There is no indication in the claims file and no contention 
from the veteran that the RO received the veteran's increased 
rating claim prior to September 27, 2001, or that his 
disability increased in severity during the one year prior to 
September 27, 2001.  Thus, the effective date for a rating of 
10 percent is to be determined as a matter of law under the 
undisputed facts of this case.  See 38 C.F.R. § 3.400(o).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003); VAOPGCPREC 5-2004.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
 
Analysis

In February 1989, the RO provided notice of its February 1989 
rating decision awarding service connection for status-post 
discectomy of L5-S1 and assigning a non-compensable rating.  
The November 2004 Appellant's Brief from the veteran's 
representative reflects some uncertainty as to whether this 
notice was sent.  However, VA's file copy of the February 
1989 RO notice letter is contained in the left flap of the 
claims file, three documents from the top.  The veteran did 
not submit a notice of disagreement within one year of 
notification of this decision.  Thus, the decision became 
final.  38 U.S.C.A. § 7105.

The RO received what it has construed as the veteran's claim 
for an increased rating for a low back disability on 
September 27, 2001.  This is the date of his claim for 
increase.  The general rule is that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation pursuant to a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The only possibly applicable exception in this case 
is that the effective date of an award of increased 
compensation to a veteran shall be the earliest date as of 
which it is ascertainable that an increase in disability has 
occurred, if the application for increase is received within 
one year of such date.  38 U.S.C.A. § 5110(b)(2); 
3.400(o)(2).  However, the veteran does not contend that his 
low back disability increased within one year prior to 
September 27, 2001, but rather that a 10 percent rating is 
warranted back to the date of his discharge from service.  
There is no indication in the claims file and no contention 
from the veteran that the RO received the veteran's increased 
rating claim prior to September 27, 2001, or that his 
disability increased in severity during the one year prior to 
September 27, 2001.  Accordingly, the general rule that the 
date of increase assigned shall be the date of claim or date 
entitlement arose, whichever is later, applies.  See 38 
C.F.R. § 3.400(o).

Accordingly, the Board finds that, as a matter of law, an 
effective date earlier than the date of claim for increase, 
which is September 27, 2001, for a rating of 10 percent for 
the veteran's service-connected status-post discectomy of L5-
S1 with degenerative disc disease is not warranted.  The 
veteran's claim for an earlier effective date is not 
warranted due to the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

The claim for an effective date earlier than September 27, 
2001, for a rating of 10 percent for status-post discectomy 
of L5-S1 with degenerative disc disease, is denied.


REMAND

The veteran was afforded a VA compensation examination in 
December 2001.  The examination report does not include 
consideration of such factors as the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
Accordingly, a new examination is required for a 
determination on the merits of the veteran's increased rating 
claim.  See 38 U.S.C.A. § 5103A(d).  Also, the veteran's 
representative has alleged that the examination was conducted 
without review of the claims file.  The examination report 
does not indicate that the claims file was reviewed or give 
rise to any reasonable inference that the claims file was 
reviewed.  

Additionally, new regulations pertaining to rating of 
disabilities of the spine have been issued since the November 
2002 Statement of the Case.  Specifically, in addition to 
revisions to the criteria of Diagnostic Code 5293, effective 
September 23, 2002 (see 67 Fed. Reg. 54345-54349 (August 22, 
2002)), which were addressed in the November 2002 Statement 
of the Case, further changes have been made to the remaining 
criteria for evaluating spine disorders, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).   

Lastly, the Board notes that in October 2001, the RO sent to 
the veteran a letter for the purpose of compliance with the 
notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  The RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This should 
include requesting the veteran to provide any information or 
evidence in his possession that pertains to his claim.  See 
38 C.F.R. § 3.159(b).




In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 10 percent for status-post 
discectomy of L5-S1 with degenerative 
disc disease of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination for the purpose of determining 
the current severity of his service-
connected status-post discectomy of L5-S1 
with degenerative disc disease.   

The examiner should perform full range of 
motion studies of the lumbar spine and 
comment on the functional limitations of 
the service-connected low back disability 
caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as 
limitation of motion of the lumbar spine.  
Specifically, after determining the range 
of motion of the lumbar spine, the 
examiner should opine whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  

Further, the neurological examiner should 
also note in a detailed manner the degree 
and nature of neurological impairment due 
to the veteran's status-post discectomy 
of L5-S1 with degenerative disc disease.  
He should note the degree of impairment 
or partial paralysis of any nerve 
attributable to the lumbar spine 
disability, to include any diminished or 
absent ankle jerks, etc. 

Additionally, the examiner should opine 
the approximate number of weeks per year 
the veteran would be incapacitated as a 
result of his service-connected status-
post discectomy of L5-S1 with 
degenerative disc disease. If the 
examiner cannot make such a finding 
without resort to pure speculation, he 
should so state.

Consistent with the request of the 
veteran's representative, the RO should 
send the claims file to the examiners for 
review, and the clinicians should indicate 
that the claims file was reviewed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.  

4.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
10 percent for status-post discectomy of 
L5-S1 with degenerative disc disease, 
with consideration of the revised 
regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
effective September 26, 2003.  An 
appropriate period of time should be 
allowed for response.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case, which 
includes the revised regulatory criteria 
for rating spine disabilities found in 38 
C.F.R. § 4.71a, effective September 26, 
2003.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



